Exhibit 10.7

AGREEMENT AND ACKNOWLEDGMENT OF SECURITY INTEREST

        THIS AGREEMENT AND ACKNOWLEDGMENT OF SECURITY INTEREST (this
“Agreement”) is entered into as of December 1, 2005, by and among WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Bank”), MEDTOX SCIENTIFIC, INC., (“Debtor”) and NEW
BRIGHTON BUSINESS CENTER, LLC (“Landlord”).

        WHEREAS, Bank has extended, or has agreed to extend, credit to Debtor on
the condition, among others, that such credit be secured by a security interest
in certain assets of Debtor (the “Collateral”) described in the Security
Agreement attached hereto as Exhibit A and incorporated herein by this reference
(the “Security Agreement”), and all or a portion of the Collateral is now or may
hereafter be located on that certain real property owned by Landlord in Ramsey
County, Minnesota, as more particularly described on Exhibit B attached hereto
and incorporated herein by this reference (the “Property”); and

        WHEREAS, in extending or continuing to extend such credit to Debtor,
Bank is relying on the acknowledgments, representations and agreements relating
to the Collateral set forth herein.

        NOW, THEREFORE, Landlord, Debtor and Bank hereby acknowledge, represent
and agree as follows:

    1.        Landlord’s Acknowledgment. Landlord acknowledges that the security
interest of Bank in the Collateral is senior and superior to any claim or right
in all or any portion thereof which Landlord now has or may at any time
hereafter acquire. Landlord confirms that Landlord has not received notice from
any person or entity other than Bank of any claim of right, title or interest in
or to any of the Collateral.

    2.        Notice and License. Landlord agrees to deliver to Bank, at the
same time as delivery to Debtor, a copy of any notice given by Landlord to
Debtor regarding any breach of, or limitation or termination of, any lease or
other agreement between Debtor and Landlord relating to Debtor’s use and
possession of the Property. Subject to the terms and conditions of this
Agreement, Landlord and, where applicable, Debtor agree that notwithstanding any
failure by Debtor to perform under, or the termination of, any lease or other
agreement between Debtor and Landlord relating to Debtor’s use and possession of
the Property: (a) Landlord will not dispose of the Collateral nor assert any
right or interest therein unless it has first notified Bank in writing and has
given Bank a reasonable opportunity to exercise Bank’s rights in and to the
Collateral; and (b) Bank is hereby granted the right and license to enter upon
the Property and to possess and use the Property to take possession of the
Collateral and to exercise Bank’s rights, powers and remedies with respect to
the Collateral, including without limitation completing any work in process,
removing any or all of the Collateral from the Property, and sorting,
assembling, selling (including by auction sale held on the Property) and
otherwise disposing of the Collateral in accordance with the terms and
conditions of the Security Agreement, this Agreement and applicable law.

    3.        Conditions. The rights and licenses granted to Bank herein are
conditioned upon Bank’s agreement to, and Bank hereby agrees to: (a) pay rent to
Landlord at the times and at the daily rate paid by Debtor for the period
commencing on the day Bank enters into possession of the Property and ending on
the day Bank relinquishes possession thereof; and (b) reimburse Landlord for any
damage to the Property, other than diminution in value thereof, actually caused
by Bank’s activities on the Property during its possession thereof.

1

--------------------------------------------------------------------------------



    4.        Indemnity. Debtor agrees to indemnify and hold Landlord and Bank,
and their respective partners, officers, directors, successors and assigns,
harmless from and against any and all claims, actions, damages, costs, expenses
(including reasonable attorneys’ fees, to include Bank’s outside counsel fees
and all allocated costs of Bank’s in-house counsel) and/or liability arising
from or in any manner relating to Landlord’s compliance with this Agreement
and/or Bank’s exercise of any of its rights hereunder. Debtor hereby irrevocably
authorizes Landlord to comply with any instructions or directions which Bank may
give to Landlord pursuant hereto and/or in connection with Bank’s exercise of
its rights, powers and remedies with respect to the Collateral.

    5.        No Waiver; Amendments. No delay, failure or discontinuance of Bank
in exercising any right, power or remedy hereunder or under the Security
Agreement shall affect such right, power or remedy; nor shall any single or
partial exercise of any such right, power or remedy preclude, waive or otherwise
affect the further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of Bank hereunder are cumulative and not
exclusive. Any waiver, permit, consent or approval of any kind by Bank of any
breach of or default under this Agreement, or any such waiver of any provisions
or conditions hereof, must be in writing and shall be effective only to the
extent set forth in such writing. This Agreement may be amended or modified only
in writing signed by all parties hereto.

    6.        Notices. All notices, requests and demands required hereunder must
be in writing, addressed to each party at the address specified below or to such
other address as any party may designate by written notice to each other party,
and shall be deemed to have been given or made as follows: (a) if personally
delivered, upon delivery; (b) if sent by mail, upon the earlier of the date of
receipt or three (3) days after deposit in the U.S. mail, first class and
postage prepaid; and (c) if sent by telecopy, upon receipt.

    7.        Governing Law; Successors, Assigns. This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota,
and shall be binding upon and inure to the benefit of the heirs, executors,
administrators, legal representatives, successors and assigns of the parties.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first written above.


BANK: LANDLORD:     WELLS FARGO BANK,   NATIONAL ASSOCIATION NEW BRIGHTON
BUSINESS CENTER, LLC     By: /s/ Steven P. Johnson By: /s/ Kevin J. Wiersma
Steven P. Johnson, Vice President Title: CFO Address:   Minneapolis RCBO
Address:   402 West County Road D                    Sixth and Marquette
                   St. Paul, MN 55112                    Minneapolis, MN 55479


DEBTOR:

MEDTOX SCIENTIFIC, INC.

By: ________________________
Title: _______________________
Address:  402 West County Road D
                  St. Paul, MN 55112

This Instrument was drafted by:
WELLS FARGO BANK,
  NATIONAL ASSOCIATION
Attn: Loan Documentation
1740 Broadway
Denver, CO 80274

OBTAIN NOTARY ACKNOWLEDGMENTS

STATE OF Minnesota

COUNTY OF Ramsey

The foregoing instrument was acknowledged before me this 18th day of November,
2005, by Kevin J. Wiersma, the VP/CFO of MEDTOX Laboratories, Inc., a
____________________, on behalf of the corporation.

Deborah L. Dahlberg
Notary Public

3

--------------------------------------------------------------------------------



EXHIBIT B
TO
AGREEMENT AND ACKNOWLEDGMENT OF SECURITY INTEREST

Legal Description of Property:

4

--------------------------------------------------------------------------------